Case: 1:16-cv-08637 Document #: 1615 Filed: 02/05/19 Page 1 of 3 PagelD #:39425

AO 440 (Rev. 05/00) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS

SUMMONS IN A CIVIL CASE
IN RE BROILER CHICKEN ANTITRUST
LITIGATION
CASE NUMBER: 1:16-CV-08637-TMD
Vv. ASSIGNED JUDGE:

Thomas J. Durkin

DESIGNATED
MAGISTRATE JUDGE: Susan E. Cox

TO: (Name and address of Defendant)

Case Farms, LLC
385 Pilch Road
Troutman, NC 28166-8782

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

W. Joseph Bruckner

Lockridge Grindal Nauen P.L.L.P.

100 Washington Avenue South, Suite 2200
Minneapolis, MN 55401

an answer to the complaint which is herewith served upon you, 7 days after service of this

summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.

THOMAS G. BRUTON, CLERK

\ Sn
he pris. \wisay January 18, 2019
\

 

 

DATE

 

(By), DEPUTY CLERK
Case: 1:16-cv-08637 Document #: 1615 Filed: 02/05/19 Page 2 of 3 PagelD #:39426
AO 440 (Rev, 05/00) Summons in a Civil Action

 

RETURN OF SERVICE

 

DATE
Service of the Summons and complaint was made by me“

 

NAME OF SERVER (PRINT) TITLE

 

 

Check one box below to indicate appropriate method of service

 

QO) Served personally upon the defendant. Place where served:

 

 

O Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age and
discretion then residing therein.

Name of person with whom the summons and complaint were left;

 

O Returned unexecuted:

 

 

 

O Other (specify):

 

 

 

 

STATEMENT OF SERVICE FEES

 

TRAVEL SERVICES TOTAL

 

 

 

DECLARATION OF SERVER

 

I declare under penalty of perjury under the laws of the United States of America that the foregoing information
contained in the Return of Service and Statement of Service Fees is true and correct.

Executed on

 

Date Signature of Server

 

Address of Server

 

 

 

(1) As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.
Case: 1:16-cv-08637 Document #: 1615 Filed: 02/05/19 Page 3 of 3 PagelD #:39427

AFFIDAVIT OF SERVICE

 

 

 

 

 

Case: Court: County/State: Job:
1:16-CV-08637-TMD U.S. District Northern, IL

Plaintiff / Petitioner: Defendant / Respondent:

In Re: Broiler Chicken Antitrust Litigation

Received by: For:

Reynolds Professional Service, Inc Lockridge Grindal Nauen P.L.L.P.

 

 

To be served upon:
Case Farms LLC

 

 

 

|, Ruth Reynolds, certify that I'm over the age of 21 and a resident of NC and not a party to the action and
who is not related by blood or marriage to a party to the action or to a person upon whom service is to be
made.

Recipient Name / Address: Terrie Powell, 385 Pilch Road, Troutman, NC 28166-8782
Manner of Service: Authorized, Jan 24, 2019, 2:37 pm EST

Documents: Summons in a Civil Case, Direct Purchaser Plaintiff's Fourth Amended and
Consolidated Class Action Complaint, Table of Contents

Additional Comments:

1) Successful Attempt: Jan 24, 2019, 2:37 pm EST at 385 Pilch Road, Troutman, NC 28166-8782 received by
Terrie Powell. Age: 50; Ethnicity: Caucasian; Gender: Female; Weight: 150; Height: 5'7"; Hair: Brown;
Relationship: Executive Administrative Assistant;

Subgcribed any sworn to before me by the affiant whos
persanally kpown.to me.

Rt yth Reynolds / Date A

Reynolds Professional Service, Inc ai <I
PO Box 18585 ZS _talp

Charlotte, NC 28218-0585
704-338-1775 =< Commission Expires

 

 

ENDY L. HENRICH

ha NOTARY PUBLIC

Union County
North Carolina

My Commission ssion Expires NOV. 21, 22° Nov. 21, 202°

 

 
